Baldwin & Lyons, Inc. 1099 North Meridian Street Indianapolis, IN 46204 Michael B. Edwards (317) 636-9800 Assistant Vice President – Financial Reporting December 18, 2009 Mr.Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE:Baldwin & Lyons, Inc. Form 10-K for the year ended December 31, 2008 File No. 000-05534 Dear Mr.Rosenberg, Thank you for your letter dated November 20, 2009 in connection with your review of the above captioned filing. This letter will respond to the questions raised in your letter. Item 1. Business, page 2 Question 1.Please revise the description of your business to discuss the nature and effect of existing or probable governmental regulations on the business.In addition, please expand the risk factor captioned “The Company operates in a regulated industry” to provide more specificity about the existing and probable regulatory framework that governs the industry in which the Company operates. Response - The following represents our prospective revision to Item 1. Business, page 2: The Company’s businesses are currently subject to insurance industry regulation by each of the fifty states in which the Company’s subsidiaries are licensed.In addition, minor portions of the Company’s business are subject to regulation by Bermudian and Canadian federal and provincial authorities.There can be no assurance that, in response to current economic conditions, laws and regulations will not be changed in ways that will require the Company to modify its business models and objectives.In particular, the Company expects the United States federal government to undertake a substantial review and revision of the regulation and supervision of financial institutions, including insurance companies as well as tax laws and regulation, which could impact the Company’s operations and performance.While it is currently expected that federal government regulation will be focused on the largest financial companies, additional regulations could increase the cost of compliance to the Company.Further, while management is not aware of any significant pending changes, the Company is also subject to regulatory risks from changes to state and federal tax laws that may affect the treatment of insurance related deductions or income recognition. Additionally, changes in laws and regulations governing the insurance industry could have an impact on the Company’s ability to generate income from its insurance company operations.The Company’s principal subsidiaries are regulated and licensed in all 50 states, the District of Columbia, all Canadian provinces and Bermuda. The Company is obliged to comply with numerous complex and varied governmental regulations in order to maintain its authority to write insurance business.While the Company has consistently maintained each of its licenses without exception, failure to maintain compliance could result in governmental regulators preventing the Company from writing new business and therefore having a detrimental effect on the Company.Also, the ability for the Company’s insurance subsidiaries to increase insurance rates is regulated for significant portions of the Company’s business and such rate increases can be delayed for substantial periods by regulators. Response - The following represents our prospective revision to our risk factor captioned “The Company operates in a regulated industry”: The Company operates in a regulated industry.Changes in laws and regulations governing the insurance industry could have a significant impact on the Company’s ability to generate income from its insurance company operations.The Company’s principal subsidiaries are regulated and licensed in all 50 states, the District of Columbia, all Canadian provinces and Bermuda.The Company is obliged to comply with numerous complex and varied governmental regulations in order to maintain its authority to write insurance business.Failure to maintain compliance could result in various governmental regulators preventing the Company from writing new business and therefore having a material impact on the Company. Further, the ability for the Company’s insurance subsidiaries to adjust insurance rates is regulated for significant portions of the Company’s business and such rate adjustments can be delayed for substantial periods by regulators. Question 2.We note the discussion on page 2 of your exclusive agreement with a non-affiliated reinsurance broker beginning in 2007.It appears from your disclosure in Management’s Discussion and Analysis on pages 23 and 25 that the identity of this broker is Paladin Catastrophe Management.Please revise to identify the name of the broker on page 2 and file this agreement as an exhibit in accordance with Item 601(b)(10) of Regulation S-K, as you have stated that slightly less than half of the net premium volume for your reinsurance segment is produced through your arrangement with Paladin. Response - We will prospectively revise our future Form 10-K discussion on page 2 to identify Paladin Catastrophe Management as the name of the broker.Additionally, we will file this agreement as an exhibit in accordance with Item 601(b)(10) of Regulation S-K in our Form 10-K for the year ended December 31, 2009. Item 1A. Risk Factors, page 17 Question 3.Please revise your risk factor discussion to eliminate cross-references to broad sections of your annual report and to include substantive disclosure concerning each material risk outlined in your sub-caption.Your cross-references are not an adequate substitute for the disclosure that is required to be included in this Item.Please refer to Item 503(c) of Regulation S-K.For each risk please specify the nature of the risk and its potential impact on the Company. Response - We will prospectively revise our future Form 10-K risk factor discussion to eliminate cross-references to broad sections of our annual report and we will include substantive disclosure concerning each material risk outlined in our sub-captions. Question 4.Please include a risk factor discussing the concentration of ownership of Class A stock in your principal stockholders, as well as your Class B shares’ lack of meaningful voting power, and the resulting inability of your non-affiliated shareholders to influence corporate actions. Response - We will prospectively revise our Form 10-K risk factor discussion to include the following: The Company has two classes of common stock with unequal voting rights.The Company is effectively controlled by its principal stockholders and management, which limits other stockholders’ ability to influence operationsThe Company’s executive officers, directors and principal stockholders and their affiliates control over 69% of the outstanding shares of voting Class A common stock and 39% of the outstanding shares of non-voting Class B common stock.These parties effectively control the Company; direct its affairs, exert significant influence in the election of directors and approval of significant corporate transactions.The interests of these stockholders may conflict with those of other stockholders and this concentration of voting power has the potential to delay, defer or prevent a change in control. Question 5.Please include a risk factor discussing the fact that the Company is not fully collateralized for guarantees made, or the deductible amounts that may be due from, the company’s largest customer and identify such customer. Response – We will prospectively revise our future Form 10-K risk factor discussion to include the following: The Company’s largest customer has not fully collateralized its self-insured retentions and deductibles related to policies of insurance provided.The Company’s largest customer, FedEx Ground, and certain of its affiliates, utilize significant self-insured retentions and deductibles under policies of insurance provided by the Company’s insurance subsidiaries.The Company, as insurer, is responsible should an insured fail to pay its deductibles and, additionally, serves as surety to guaranty payment of self-insured retentions in the event the insured does not pay.In the case of FedEx Ground, the Company has determined that the financial strength of the customer is sufficient to allow for holding only partial collateral at this time.We will continue to monitor the financial strength of this customer on an ongoing basis.Should the Company become responsible for this customer’s self-insured retention and deductible obligations, the collateral held would be insufficient and the Company would sustain a significant operating loss. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Market Risk, page 32 Question 6.On page 33 you state in reference to your fixed maturity portfolio that “…significant variations in market interest rates could produce quite different results from the hypothetical estimates presented in the next paragraph.”However, the hypothetical estimates you referred to appear to be missing from the paragraphs that follow.Please revise your disclosures to include a sensitivity analysis of your fixed maturity portfolio for each investment classification presented in the tabular disclosure on page 43. Response – We will prospectively enhance our future Form 10-K Market Risk disclosures to provide a sensitivity analysis of our fixed maturity portfolio for each investment classification presented in the tabular disclosure on page 43.The model is being developed by applying an instantaneous change in yield rates of varying magnitudes on a static balance sheet to determine the effect such a change in rates would have on our current fair value. The analysis will present the sensitivity of the fair value of our financial instruments to selected changes in market rates and prices. The range of change chosen will reflect our view of changes that we believe are reasonably possible over a one-year period.
